BLODGETT, J.
Action brought in pursuance of Sec. 14, Chap. 333, General Laws of 1923, and heard, jury trial waived.
The girl, for the benefit of whose estate the action was brought, died' at the age, of about five years by reason of. burns alleged to have -be.en received from, a fire kindled on the premises of defendant for the burning up of rubbish. The yard was one used in common by tenants of defendant, the father and mother of the child occupying one of the tenements in said yard.
The court is of the opinion from the testimony that carelessness and; negligence were shown on the part of employees of defendant and that defendant is liable under the action.
As to damages, there is no testimony that can in any way assist the court. The mother worked in a mill. The' father at the time <*£ tpe child’s deáth was out Qf work apd was' away looking- for a., job. Three small chii-*161dren were left under the care of another daughter, about eight or nine years of age. The family had no income save that earned day by day by the parents. It is difficult to forecast the earning capacity of a minor between four and five years old from such surroundings and prospects. If we say she would have followed the occupation of her parents, both of whom were mill operatives when there was work for them, the prospect is not alluring.
For Plaintiff: Comstock & Canning.
For Defendant: Thomas F. Vance.
Decision for plaintiff for $500 and costs.